Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-11, 15-18, 20, 22, 24-25, 28 and 30-36 are all the claims pending in the application. 
Claims 5, 12-14, 19, 21, 23, 26, 26-27, and 29 are cancelled.
Claims 1, 10, 11, 15-18, 20, 22, 28, and 30-33 are amended.
Claims 1-4, 6-11, 15-18, 20, 22, 24-25, 28 and 30-36 are pending and allowable as set forth below.

Reasons for Allowance
Currently, claims 1-4, 6-11, 15-18, 20, 22, 24-25, 28 and 30-36 are in condition for allowance.  The following is an Examiner states of reasons for allowance.
Regarding the 101 rejections, the rejections are withdrawn in light of the amendments to the independent claims at least because Examiner finds the claims as amended reflect a practical application.  That is, Examiner finds the claims recite an abstract idea under Step 2A Prong 1 (i.e. contacting or communicating with government representatives).  However, under Step 2A Prong 2, Examiner finds the claims recite several limitations that reflect a specific manner of displaying features in a graphical user interface which reflect a practical application of the abstract idea.  Accordingly, the 101 rejections of the claims are withdrawn.
The closest prior art of references are: Glanton, US Pub. No. 2012/0042072, herein referred to as "Glanton"; Walz, Dannielle "Email Etiquette - When should you use BCC and CC?" Linkedin Feb. 21, 2016, herein referred to as "Walz"; Barnes, US Pub. No. 2014/0324442, herein referred to as "Barnes"; Cen et al., US Pub. No. 2019/0385221, herein referred to as "Cen"; and Liu et al., US Pub. No. 2015/0006286, herein referred to as "Liu". Glanton teaches searching for and displaying lists of government officials and information about them, e.g. ¶¶[0065], [0075] and Figs. 22 and 28, and communicating with the government representatives, ¶[0086].  Walz teaches sending multiple private messages, pgs. 3-4 of PDF.  Barnes teaches obtaining geographical information, ¶¶[0012], [0043].  Cen teaches collecting and displaying information about donors, ¶[0095] and Fig. 17.  Liu teaches determining probabilities of users responding to content in social networks, ¶¶[0073], [0047]. 
The instant claims 1, 10, and 18 recite, in part, a combination of elements:
…displaying the politician rating for the corresponding displayed government representative to the user on the corresponding government representative page of the website via the graphical user interface; 
displaying, in response to the user selecting the corresponding link for a corresponding displayed government representative, a list of public conversations with the corresponding displayed government representative on the corresponding government representative page of the website via the graphical user interface, wherein the list of public conversations are provided in a tiled arrangement on the corresponding government representative page of the website, the tiled arrangement being organized among at least two columns each displaying at least one public conversation of the list of public conversations;
providing a plurality of category filter buttons on the corresponding government representative page of the website, the plurality of category filter buttons configured to enable the user to filter the list of public conversations based on a plurality of topics of interest; 
receiving, after displaying the list of public conversations to the user, a selection of at least one category filter button associated with at least one topic of interest on the corresponding government representative page from the user via the graphical user interface; 
and filtering the list of public conversations based on the received selection of the at least one category filter button by removing at least one public conversation from the list of public conversations displayed on the corresponding government representative page.
It is clear from the disclosures Glanton, Walz, Barnes, Cen, and Liu that the prior art does not consider the possibility of the combination of elements above, specifically the ability to display and filter lists of public conversations, as commonly included in each independent claims 1, 10, and 18.
Upon a non-patent literature search, Examiner finds several references discussing systems for contacting government representatives.  However the other systems for contacting government representatives do not teach displaying and filtering public conversations as claimed.  For example, Countable provides a representative's contact information, pgs. 3-5 of Warren, Rosemary "Pocket Democracy" The Verge, Feb. 24, 20171.  Similarly, the 5 Calls app provides representatives phone numbers, pgs. 1-2 of PDF of Jacobsen, Peyton "5 CALLS APP MAKES CONGRESSIONAL COMMUNICATION EASY" The Borgen Project, May 15, 2017.  Further, Examiner notes some of the non-patent literature explicitly discusses a need for a system similar to the claimed invention, pgs. 1-2 of PDF of Locklear, Mallory "US Representative calls for civics-focused social networks" Engadget, Dec. 29, 2017. Examiner was unable to find evidence of social network systems that organize and display public conversations with government representative as claimed.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, this reference was cited in IDS dated Nov. 18, 2020